     Case 2:21-cv-00157-MV ECF No. 10, PageID.62 Filed 09/10/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DENNIS DUANE POINDEXTER, JR.,
                       Plaintiff,                      Case No. 2:21-cv-157

v.                                                     Honorable Maarten Vermaat

CONNIE HORTON et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff has consented to the undersigned conducting all proceedings in the case. Under the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required

to dismiss any prisoner action brought under federal law if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must

read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and

accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible. Denton

v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s

complaint for failure to state a claim against Defendants Whitmer, Washington, and Horton. The

Court also will dismiss for failure to state a claim the following claims against the remaining

Defendants: Plaintiff’s due process claim, and his Eighth Amendment claim based on the allegedly

inhumane conditions in segregation.
     Case 2:21-cv-00157-MV ECF No. 10, PageID.63 Filed 09/10/21 Page 2 of 12




                                             Discussion

I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues Michigan Governor

Gretchen Whitmer, MDOC Director Heidi Washington, and the following URF officials: Warden

Connie Horton; Inspector Unknown Miller; Assistant Deputy Warden (ADW) Unknown Batho;

Resident Unit Manager (RUM) T. Corey-Spiker; Assistant RUM (ARUM) and Prisoner Counselor

(PC) Unknown Plumm; PC Unknown Wannacott; and an unknown nurse and head of health care

(Unknown Party #1).

               Plaintiff alleges that, on February 1, 2020, at approximately 5:00 p.m., he was

involved in a fight in the small yard. He was sent to segregation. Inspector Miller interviewed

Plaintiff about the fight on February 2, 2020. Plaintiff told Miller that he did not know who his

attackers were and did not know why they had attacked him. Plaintiff suggested that he should be

transferred to another prison for his own safety.

               Inspector Miller did not believe that Plaintiff knew nothing about the attack. He

stated that, seeing that Plaintiff wanted to lie and would not snitch, he would not be transferred

and, “[G]ood luck next time.” (Compl., ECF No. 1, PageID.4.) On February 7, 2020, after

Plaintiff learned that the other prisoner involved in the fight had been transferred out, he wrote

Warden Horton, asking to be transferred as well. He received no response to his kite.

               When Plaintiff spoke with RUM Corey-Spiker for the first time after the fight,

Defendant asked why the fight took place. Plaintiff again stated that he had no idea and asked to

be transferred to another facility. Corey-Spiker told Plaintiff that he needed to stop lying and being



                                                    2
   Case 2:21-cv-00157-MV ECF No. 10, PageID.64 Filed 09/10/21 Page 3 of 12




so cocky. Corey-Spiker advised that Plaintiff would not be transferred and that, if Plaintiff refused

to return to general population, he would receive misconduct tickets.

               Plaintiff filed a grievance on February 10, 2020, stating that he would be placed in

danger if he was not transferred. He received no response. Plaintiff sent a kite to the grievance

coordinator on February 13, but again received no response. Plaintiff was placed back in general

population on February 15.

               On February 21, 2020, at approximately 5:20 p.m., Plaintiff was in the yard when

he was forced to fight again to protect himself. He was again sent to segregation. Inspector Miller

came to talk to Plaintiff, and Plaintiff again stated that he did not know who the other prisoner was

or why the prisoner wanted to fight Plaintiff. Plaintiff asked to be transferred for his safety. Miller

told Plaintiff to stop lying and informed Plaintiff that he would not be transferred. Miller again

told Plaintiff, “[G]ood luck in G.P. [general population].” (Id., PageID.5.)

               Believing that his safety was in danger, Plaintiff wrote to Warden Horton on March

2, 2020, complaining that he needed to be transferred but was instead being forced to go back to

general population or incur a misconduct charge for his refusal. When he received no reply to his

kite, Plaintiff wrote to Director Washington, indicating that he wished to be transferred for his

safety, and he requested but received no assistance from Defendants Miller, Corey-Spiker, and

Plumm. Thirty days later, Plaintiff sent a letter to Gov. Whitmer seeking the same relief. He

received no response.

               Plaintiff complains that he subsequently received misconduct tickets for eight

months because he refused to return to general population. He was forced back into general

population on October 23, 2020. That same day, an unknown prisoner struck Plaintiff in the head

with a lock contained inside of a sock. Plaintiff alleges that he was denied proper medical



                                                  3
      Case 2:21-cv-00157-MV ECF No. 10, PageID.65 Filed 09/10/21 Page 4 of 12




treatment after the attack. On October 23, he was told that he was all right. On October 24, he

sent a kite to healthcare, complaining that his hands were going numb and he could not keep food

down. An unknown nurse conducting rounds told Plaintiff that he should get some rest and he

would be okay. On October 26, Plaintiff sent another kite to healthcare, complaining that his hands

were still numb, he had no grip, and he became dizzy if he stood. He never received a response.

                Since the October 2020 attack, Plaintiff has been in segregation. Defendants

Horton, Batho, Corey-Spiker, Plumm and Wannacott refuse to believe that Plaintiff’s safety is at

risk. They continue to issue misconduct tickets when Plaintiff refuses to go to general population.

Plaintiff filed another grievance on March 18, 2021.

                Plaintiff claims that Defendants denied him his right to due process under the Fifth

Amendment by ignoring his kites and grievances and/or handling those grievances improperly.

He also alleges that that Defendants violated his rights under the Eighth Amendment by failing to

protect him, by keeping him in segregation for ten months, and by denying him medical treatment.

                Plaintiff seeks compensatory damages.

II.      Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                  4
       Case 2:21-cv-00157-MV ECF No. 10, PageID.66 Filed 09/10/21 Page 5 of 12




reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Due Process

                Plaintiff alleges that Warden Horton and Unknown Party #1 denied him due process

by improperly handling his grievances. Plaintiff has no due process right to file a prison grievance.

The courts repeatedly have held that there exists no constitutionally protected due process right to

an effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker

v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x

427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569–70 (6th Cir. 2002); Carpenter v.

Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v.
                                                   5
      Case 2:21-cv-00157-MV ECF No. 10, PageID.67 Filed 09/10/21 Page 6 of 12




Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994)

(collecting cases). Michigan law does not create a liberty interest in the grievance procedure. See

Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir.

2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because

Plaintiff has no liberty interest in the grievance process, no Defendant’s conduct deprived him of

due process.

IV.      Supervisory Liability

               Plaintiff otherwise fails to make specific factual allegations against Defendants

Whitmer, Washington, Horton, other than his claim that they failed to supervise their subordinates

and failed to take action in response to his kites or grievances. Government officials may not be

held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere

failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

Whitmer, Washington, and Horton engaged in any active unconstitutional behavior. Accordingly,

he fails to state a claim against them.
                                                6
     Case 2:21-cv-00157-MV ECF No. 10, PageID.68 Filed 09/10/21 Page 7 of 12




V.      Eighth Amendment

               Plaintiff raises two Eighth Amendment claims against Defendants Miller, Batho,

Corey-Spiker, Plumm, and Wannacott. First, he alleges that these Defendants violated the Eighth

Amendment when they refused to provide him protection from assaults by other prisoners, despite

knowing that Plaintiff had previously been the subject of attacks. Second, Plaintiff alleges that

these Defendants violated the Eighth Amendment by keeping him under segregation conditions

for eight months and later ten months, simply because he could not safely return to general

population. In addition, Plaintiff alleges that Defendant unknown nurse and head of healthcare

(Unknown Party #1) violated the Eighth Amendment when they refused to treat his medical

complaints arising out of being hit in the head with a lock in a sock.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”



                                                 7
   Case 2:21-cv-00157-MV ECF No. 10, PageID.69 Filed 09/10/21 Page 8 of 12




Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

          A.   Segregation: Defendants Miller, Batho, Corey-Spiker, Plumm, & Wannacott

               Plaintiff alleges that Defendants Miller, Batho, Corey-Spiker, Plumm, and

Wannacott improperly kept him in segregation for eight months, solely because he feared returning

to general population. Since the third attack, Plaintiff alleges, Defendants have kept him in

segregation for an additional ten months. Plaintiff alleges that the conditions of confinement in

segregation are inhumane and violate the Eighth Amendment.

               Plaintiff’s allegation that conditions in segregation are inhumane is wholly

conclusory.    Conclusory allegations of unconstitutional conduct without specific factual

allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S.

at 555.

               Moreover, courts routinely have recognized that placement in segregation is a

routine discomfort that is “‘part of the penalty that criminal offenders pay for their offenses against

society.’” Hudson, 503 U.S. at 9 (quoting Rhodes, 452 U.S. at 347). The Sixth Circuit has held

that without a showing that basic human needs were not met, the denial of privileges as a result of

administrative segregation cannot establish an Eighth Amendment violation. See Evans v. Vinson,

427 F. App’x 437, 443 (6th Cir. 2011); Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008).

Although administrative segregation necessarily results in the deprivation of a number of

privileges, Plaintiff fails to allege facts indicating that he was denied basic human needs. He

therefore fails to state an Eighth Amendment claim based on his placements in segregation.




                                                  8
   Case 2:21-cv-00157-MV ECF No. 10, PageID.70 Filed 09/10/21 Page 9 of 12




        B.        Failure to Protect—Defendants Miller, Batho, Corey-Spiker, Plumm &
                  Wannacott

                  Plaintiff’s principal set of Eighth Amendment allegations involves the failure of

Defendants Miller, Batho, Corey-Spiker, Plumm, and Wannacott to protect him from further

attacks, both by refusing to transfer him and by placing him back in general population despite

prior assaults.

                  In its prohibition of “cruel and unusual punishments,” the Eighth Amendment

places restraints on prison officials, directing that must “‘take reasonable measures to guarantee

the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v.

Palmer, 468 U.S. 517, 526–27 (1984)). In particular, because officials have “stripped [prisoners]

of virtually every means of self-protection[,]” “officials have a duty to protect prisoners from

violene at the hands of other prisoners.” Id. at 833. To establish liability under the Eighth

Amendment for a claim based on a failure to prevent harm to a prisoner, a plaintiff must show that

the prison official acted with “deliberate indifference” to a substantial risk of serious harm facing

the plaintiff. Farmer, 511 U.S. at 834; Helling v. McKinney, 509 U.S. 25, 32 (1993); Bishop v.

Hackel, 636 F.3d 757, 766–67 (6th Cir. 2011); Curry v. Scott, 249 F.3d 493, 506 (6th Cir. 2001);

Woods v. Lecureux, 110 F.3d 1215, 1222 (6th Cir. 1997); Street v. Corr. Corp. of Am., 102 F.3d

810, 814 (6th Cir. 1996); Taylor v. Mich. Dep’t of Corr. 69 F.3d 76, 79 (6th Cir. 1995). Deliberate

indifference is a higher standard than negligence and requires that “the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837; see also Bishop, 636 F.3d at 766–67.




                                                  9
   Case 2:21-cv-00157-MV ECF No. 10, PageID.71 Filed 09/10/21 Page 10 of 12




               Upon initial review, the Court concludes that Plaintiff’s allegations are sufficient

to state an Eighth Amendment claim against Defendants Miller, Batho, Corey-Spiker, Plumm, and

Wannacott based on their failures to protect Plaintiff.

       C.      Lack of Medical Care—Unknown Party #1

               Plaintiff alleges that an unknown nurse and head of healthcare (Unknown Party #1

refused to provide him medical care in response to his kites, notwithstanding his complaints about

being hit in the head with a lock in a sock and his reported symptoms of vomiting, dizziness, and

numbness in his hands.

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer, 511 U.S. at 834. To satisfy the objective component, the plaintiff

must allege that the medical need at issue is sufficiently serious. Id. In other words, the inmate

must show that he is or was incarcerated under conditions posing a substantial risk of serious harm.

Id. The objective component of the adequate medical care test is satisfied “[w]here the seriousness

of a prisoner’s need[] for medical care is obvious even to a lay person.” Blackmore v. Kalamazoo

Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane Cnty., 534 F.3d 531, 539–40

(6th Cir. 2008). Obviousness, however, is not strictly limited to what is detectable to the eye.

Even if the layman cannot see the medical need, a condition may be obviously medically serious

where a layman, if informed of the true medical situation, would deem the need for medical

attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51 (6th Cir. 2014) (holding

that a prisoner who died from a perforated duodenum exhibited an “objectively serious need for

medical treatment,” even though his symptoms appeared to the medical staff at the time to be

consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005)

(holding that prisoner’s severed tendon was a “quite obvious” medical need, since “any lay person

would realize to be serious,” even though the condition was not visually obvious). If the plaintiff’s
                                                 10
   Case 2:21-cv-00157-MV ECF No. 10, PageID.72 Filed 09/10/21 Page 11 of 12




claim, however, is based on “the prison’s failure to treat a condition adequately, or where the

prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff

must “place verifying medical evidence in the record to establish the detrimental effect of the delay

in medical treatment,” Napier v. Madison Cnty., 238 F.3d 739, 742 (6th Cir. 2001) (internal

quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               Here, Plaintiff alleges that he sent two kites seeking medical care, stating that he

had been hit in the head when a prisoner swung a sock containing a lock at him. He also reported

that, since the head injury, he was dizzy, vomiting, and his hands were numb. Unknown Party #1,

however, never scheduled a visit with a medical provider and never examined Plaintiff. The Court

concludes that Plaintiff’s allegations on this claim are sufficient to go forward.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Whitmer, Washington, and Horton will be dismissed for failure

to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The
                                                 11
  Case 2:21-cv-00157-MV ECF No. 10, PageID.73 Filed 09/10/21 Page 12 of 12




Court will also dismiss, for failure to state a claim, the following claims against the remaining

Defendants: Plaintiff’s due process claims and his Eighth Amendment claim based on the

conditions of confinement in segregation.      Plaintiff’s Eighth Amendment claim concerning

Defendants’ failure to protect him and failure to provide medical care remain in the case.

               An order consistent with this opinion will be entered.



Dated:    September 10, 2021                         /s/Maarten Vermaat
                                                     Maarten Vermaat
                                                     United States Magistrate Judge




                                                12
